DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 1/19/2022 has been entered, claim 10 is cancelled and claims 16-21 are new, thus claims 1-9 and 11-21 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed on 1/19/2022, with respect to the rejection of claim 10 under 35 U.S.C. 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 

Claim Objections
Claims 11-12 are objected to because of the following informalities: claims 11-12 are dependent on cancelled claim 10.  The limitations of claim 10 have been incorporated into claim 1, therefore, claims 11-12 should be dependent on claim 1 and are examined as being dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
 	Claims 1-2, 4-5, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2014/0117324 of record in view of Yoon et al. US PGPub. 2016/0233278.	Regarding claims 1 and 15, Kim a display device (products like navigation, PDA, mobile phone, [0007]) comprising a display panel (organic light emitting device, fig. 2) [0038], wherein the display panel comprises:
 	a substrate (100, fig. 2) [0040]; 	an electroluminescent (EL) display unit group (group of three 130, fig. 2; hereinafter called 130’) [0040] disposed on one (top) side of the substrate (100), and comprising a
plurality of EL display units (130, fig. 2) [0040] for emitting light of different colors (R, G, B, [0047]); 	a filter layer (240, fig. 2) [0052], disposed on a light emitting (top) side of the EL display unit (130), the filter layer (240) comprising a plurality of filters (R, G, B, fig. 2) [0067] allowing lights of different colors to pass through [0068], a light emitted

	Regarding claim 4, Kim in view of Yoon teaches the display panel according to claim 1, wherein the filter layer (240) is carried by the substrate (100), and the EL display units (130) are encapsulated by an encapsulating film layer (140, fig. 8) [0040] (Kim, fig. 2, [0040]).

 	Regarding claim 16, Kim in view of Yoon teaches the display device according to claim 15, wherein a color defining structure (230, fig. 2) [0052] is provided between adjacent filters (R, G, B, fig. 2), and the color defining structure (230) is used for defining two adjacent filters (between R and G and between G and B, fig. 2) (Kim, fig. 2).
  	Regarding claim 18, Kim in view of Yoon teaches the display device according to claim 15, wherein the display device is an organic light-emitting diode (OLED) display device [0038] (Kim et al., fig. 2, [0038]). 	Regarding claim 19, Kim teaches a method, comprising:
providing a display panel (organic light emitting device, fig. 2) [0038], wherein the display panel comprises: 	a substrate (100, fig. 2) [0040];
 	an electroluminescent (EL) display unit group (group of three 130, fig. 2; hereinafter called 130’) [0040] disposed on one (top) side of the substrate (100), and comprising a plurality of EL display units (130, fig. 2) [0040] for emitting light of different colors (R, G, B, [0047]);
 	a filter layer (240, fig. 2) [0052] disposed on a light emitting side of the EL display units (130), the filter layer (240) comprising a plurality of filters (R, G, B, fig. 2) [0067] allowing lights of different colors to pass through [0068], and a light emitted from the EL display units (130) having a color [0047] same as a color of a light allowed [0068] to pass through the filter (240) disposed on the light emitting (top) side of the EL display

substrate (100), wherein the EL display units (130) are disposed at the openings (131’)
(Kim, fig. 2). 	But Kim fails to teach wherein the pixel defining layer (131) is made of a light shielding material. 	However, Yoon teaches a display device [0006] comprising a display panel (fig. 5) comprising a pixel defining layer (350, fig. 5) [0150], wherein the pixel defining layer (350) is made of a light shielding material [0150] (Yoon et al., fig. 5, [0150]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the pixel defining layer of Kim with the light shielding material of the pixel defining layer of Yoon in order to prevent scattering of external light (Yoon et al., [0150]). 	Regarding claim 20, Kim in view of Yoon teaches the method according to claim 19, further comprising providing a display device (products like navigation, PDA, mobile phone, [0007]), wherein the display device as provided comprises the display panel (organic light emitting device, fig. 2) [0038] 9Kim et al., fig. 2)
 	Claims 3, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0117324 of record and Yoon et al. US PGPub. 2016/0233278 as applied to claims 2, 16 and 19 above, and further in view of Oh et al. US PGPub. 2018/0061899 of record. 	Regarding claims 3 and 17, Kim in view of Yoon does not teach the display panel according to claim 2 or the display device according to claim 16, wherein: the color defining structure (light-shielding layer 230) comprises black matrix; or the color defining structure (light-shielding layer 230) is formed by edges of two adjacent filters (R, G, B) overlapped with each other. 	However, Oh teaches a display panel (fig. 8) [0122], wherein the color defining structure (194, fig. 8) [0123] comprises black matrix [0123] (Oh et al., fig. 8, [0123]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material used for the light-shielding layer of Kim for the black matrix material as taught by Oh  	Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0117324 of record in view of Yoon et al. US PGPub. 2016/0233278 as applied to claim 2 above, and further in view of Yang et al. US PGPub. 2021/0232250 of record. 	Regarding claim 6, Kim in view of Yoon teaches the display panel according to claim 2, wherein the display panel (fig. 2) further comprises a touch structure (220, fig. 2) [0052], the touch structure (220) is disposed in the display panel (fig. 2) but fails to teach wherein a projection of the touch structure (220) on the substrate (100) is located within a projection range of the color defining structure (230) on the substrate (100). 	However, Yang teaches a display panel (fig. 2A and 3A) comprises a touch structure (TE, fig. 2A and 3A) [0056], the touch structure (TE) is disposed in the display panel (fig. 2A and 3A), wherein a projection of the touch structure (TE, for example, TL1 and TL2, fig. 3A) [0056] on the substrate (110, fig. 3A) [0067] is located within (narrower and overlapping, fig. 3A) a projection range of the color defining structure (BM, fig. 5) [0062] on the substrate (110) (Yang et al., fig. 2A and 3A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch structure of Kim such that the tough structure is as taught by Yang in order to prevent loss of an opening area .
 	Regarding claim 8, Kim in view of Yoon and Yang (embodiment of fig. 3A) does not teach the display panel according to claim 7, wherein the second touch electrode (TL2) comprises a plurality of second sub-touch electrodes spaced apart from the first touch electrode (TL1) and disposed at the same layer with the first touch electrode (TL1); the second sub-touch electrodes are connected by a bridge; and the bridge and the first touch electrode are insulated from each other by providing an insulating layer or an insulating pattern. 	However, Yang teaches another embodiment (fig. 6-7) of a display panel wherein, the second touch electrode (TL1, fig. 7) [0099] comprises a plurality of second sub-touch electrodes (TL1) spaced apart from the first touch electrode (TL2, fig. 7) [0099] and disposed at the same layer (coplanar and directly contacting 170 fig. 7) with the first touch electrode (TL2), the second sub-touch electrodes (TL1) are connected by a bridge (BE, fig. 7) [0088], and the bridge (BE) and the first touch electrode (TL2) are insulated from each other by providing an insulating layer (CF and/or BM, fig. 7; BM provides electrical isolation, [0065]) or an insulating pattern (Yang et al., fig. 6-7).
 	Regarding claim 13, Kim in view of Yoon and Yang teaches the display panel according to claim 6, wherein the EL display units (130) are encapsulated by an encapsulating film layer (140, fig. 2) [0040]; and a buffer layer (300, fig. 2) [0042] is further disposed between the touch structure (220) and the encapsulating film layer (140) (Kim, fig. 2).
 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0117324 of record in view of Yoon et al. US PGPub. 2016/0233278 as applied to claim 1 above, and further in view of Lee et al., US PGPub. 2017/0005292 of record.
 	Regarding claim 11, Kim in view of Yoon does not teach the display panel according to claim [[10]] 1, further comprising a spacer disposed on the pixel defining .

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0117324 of record in view of Yoon et al. US PGPub. 2016/0233278 as applied to claim 10 above, and further in view of Oh et al. US PGPub. 2018/0061899 of record.
	Regarding claim 12, Kim in view of Yoon teaches the display panel according to claim 10, wherein: a color defining structure (230) is disposed between adjacent filters (R, G, B, fig. 2) and a projection position of the color defining structure (230) on the substrate (100) corresponds (overlaps) to a projected position of the pixel defining layer (131) on the substrate (100) (Kim, fig. 2). 	But Kim in view of Sun fails to teach wherein the color defining structure (230) .


 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2014/0117324 of record in view of Yoon et al. US PGPub. 2016/0233278 as applied to claim 1 above, and further in view of Mitsui et al. US PGPub. 2020/0064973 of record. 	Regarding claim 14, Kim in view of Yoon teaches the display panel according to claim 1, wherein: a protective layer (210+200+250, fig. 2) [0052] is further disposed on a (top) side of the filter layer (240) away from the EL display units (130); and the protective layer (210+200+250) is configured to have one or more layers (210+200+250) (Kim, fig. 2, [0052]). 	But Kim fails to teach wherein the protective layer (220) is adhered and fixed to .
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892